Beck, P. J.
(After stating the foregoing facts.)
1. No elaboration of the ruling made in headnote one is necessary. The motion to dismiss, based on the ground that the judgment was not of such a character that a direct bill of exceptions'" would lie to the same, is without merit.
3. Evidence was introduced by the plaintiff' which authorized the court to find that at the time Harrell executed the deed of conveyance to J. B. Lambert, the defendant, and to TV. E. Lambert, of the southern three fifths of the lot of land in controversy, the defendant knew that the timber lease of lot No. 10, executed by Harrell, was in existence. A witness testified that Harrell was authorized to convey the timber on the part of lot No. 10 belonging to Euth Jones, who was a sister of Harrell; but it is not claimed that she had executed a power of attorney authorizing Harrell to execute such a lease. The defendant and W. E. Lambert held the northern two fifths of the lot of land under a conveyance from Euth Jones, and did not hold or claim under a conveyance from Harrell; nor was any evidence introduced tending to show that title to the northern two fifths was in Harrell at the time he executed a deed to J. B. and TV. E. Lambert. Under this evidence it was error for the court to grant the injunction, which allowed the plaintiff, upon his executing the bond referred to, to go upon all parts of lot No. 10 to cut and remove timber, and restrained the defendant from interfering with him. Harrell had no title to the northern two fifths of -the lot, and could convey no *531timber interest in that part of the lot, and the plaintiff derived no title under his lease to the timber standing thereon.' Duly executed power from Euth Jones to W. H. Harrell, authorizing the latter to convey the timber interest, was a prerequisite to a conveyance by Harrell of such interest. Consequently the judgment granting an injunction must be reversed.

Judgment reversed.


All the Justices concur.